UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1368


FENYANG AJAMU STEWART,

                    Plaintiff - Appellant,

             v.

UNITED STATES,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00881-CMH-IDD)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fenyang Ajamu Stewart, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fenyang Ajamu Stewart appeals the district court’s orders dismissing his

complaint and denying his Fed. R. Civ. P. 60(b)(1) motion. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Stewart v. United States, No. 1:17-cv-00881-CMH-IDD (E.D. Va. Jan. 31, 2018 &

Mar. 29, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2